1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     THOMAS L. WILLIAMS,                                Case No. 3:19-cv-00715-MMD-WGC
      also known as Malik
7     Ali El-Bey,                                                      ORDER

8                                    Plaintiffs,
             v.
9
      STATE OF NEVADA, et al.,
10
                                 Defendants.
11

12          Plaintiff is an incarcerated person at the Washoe County Detention Facility who

13   filed a pro se civil rights complaint. Before the Court is the Report and Recommendation

14   (“R&R”) of United States Magistrate Judge William G. Cobb (ECF No. 10), recommending

15   that the Court dismiss this action without prejudice and deny Plaintiff’s motion for

16   preliminary injunction (ECF No. 6), motion for appoint of counsel (ECF No. 7), and two

17   motions/applications for leave to proceed in forma pauperis (the “IFP Applications”) (ECF

18   Nos. 8, 9). Plaintiff had until April 2, 2020 to file an objection. To date, no objection has

19   been filed. For that reason, and because the Court agrees with Judge Cobb, the Court will

20   adopt the R&R.

21          This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   fails to object, however, the Court is not required to conduct “any review at all . . . of any

24   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

25   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

26   the magistrate judges’ findings and recommendations is required if, but only if, one or both

27   parties file objections to the findings and recommendations.”); Fed. R. Civ. P. 72, Advisory

28   ///
1    Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation”).

3            The Court finds it unnecessary to engage in de novo review to determine whether

4    to adopt Magistrate Judge Cobb’s R&R and is satisfied that there is no clear error. As

5    Judge Cobb found, it is not entirely clear whether Plaintiff is seeking to vindicate federal

6    civil rights, habeas review, or if he is attempting to challenge his arrest and his ongoing

7    State criminal prosecution. (ECF No. 10 at 3.) Judge Cobb recommends dismissing the

8    action because absent extraordinary circumstances, federal courts may not interfere with

9    pending state criminal prosecutions even when they raise issues regarding federal rights

10   or interests. (Id.) See Younger v. Harris, 401 U.S. 37, 44 (1971). Judge Cobb also

11   recommends that the Court deny Plaintiff’s IFP Applications. See Minetti v. Port of Seattle,

12   152 F.3d 1113, 1115 (9th Cir. 1998) (“[A] district court may deny leave to proceed in forma

13   pauperis at the outset if it appears from the face of the proposed complaint that the action

14   is frivolous or without merit.”); Dalton v. United States, 422 Fed. Appx. 644, 645 (9th Cir.

15   2011) (holding that district court did not abuse its discretion by denying prisoner's request

16   to proceed in forma pauperis because it appeared from the face of the complaint that the

17   action was Heck-barred). The Court agrees and will adopt the R&R.

18           It is therefore ordered that the Report and Recommendation of Magistrate Judge

19   William G. Cobb (ECF No. 10) is accepted and adopted in full.

20           It is further ordered that Plaintiff’s motions for leave to proceed in forma paurperis

21   (ECF Nos. 8, 9) are denied.

22           It is further ordered that Plaintiff’s remaining motions (ECF Nos. 6, 7) are denied as

23   moot.

24           The Clerk of Court is directed to enter judgment in accordance with this order and

25   close this case.

26           DATED THIS 8th day of April 2020.

27
                                                MIRANDA M. DU
28                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                   2
